DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 1/31/2022 have been entered. Claims 30-33 and 49-62 have been canceled. Claims 63-78 have been added. Claims 63-78 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Election/Restrictions
Applicant’s election without traverse of Group II (drawn to a method comprising: (a) contacting a population of fat cells with Erythropoietin; and (b) implanting said population of fat cells into the subject), and the species of “autologous cells” in the reply filed on 7/25/2013 stands. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 63-65, 67, 69, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick et al (2005, U.S. PGPUB 2005/0025755) in view of Bartholomew et al (2001, Human Gene Therapy, 12(12): 1527-1541) and Galeano et al (2004, Diabetes, 53:2509–2517).
Regarding claims 63, 67, 69, and 72, Hedrick teaches transplantation of human adipose tissue fragments and that said fragments are combined with PBS (see Examples 2 and 5, paragraphs [0181] and [0194]); PBS reads on “ion”. Hedrick teaches that fat cells include stem cells (see paragraph [0003]). Regarding claim 63, Hedrick teaches transplantation of adipose tissue fragments that included cells that secrete angiogenic factors resulted in better graft retention (see Example 5, paragraphs [0195]-[0196]). Regarding claim 63, Hedrick teaches that angiogenic factors include erythropoietin (EPO) (see paragraph [0052]); EPO also reads on hormone and growth factor. Regarding claim 64, Hedrick teaches samples transplanting autologous adipose samples (see Examples 5 and 6, and paragraph [0193]). Hedrick teaches the method is useful for treating soft tissue defects, including being used as a soft tissue filler for correction of contour defects (wrinkles, "divots," pockmarks, and larger deficits), being used for providing support to damaged tissue structures, and being administered to breast regions in connection with breast augmentation procedures and soft tissue defects (see paragraph [0012]). Hedrick teaches transplanting the material within 1 – 2 hours (see Example 8), and in other examples Hendrick does not teach any waiting period. Hedrick teaches that following transplantation of the cells, the wound healing status of the treatment area should be monitored for problems with oxygen saturation hemodynamic status (see paragraph [0174]). 
Hedrick does not teach treating the subject with EPO prior to the implanting step or following the implanting step. Hedrick does not teach the dose of EPO, that the EPO is 
 Regarding claims 63 and 65, Galeano teaches a method of wound healing wherein administering erythropoietin (rHuEPO) to mice resulted in increased angiogenesis (see Figures 4 and 6, on pages 2514 and 2516). Regarding claim 63, Galeano teaches administering by injecting erythropoietin (rHuEPO) to mice at a dose of 400 IU/kg s.c. in 100 µL (see col. 2 on page 2510). Regarding claim 63, Galeano teaches the mice were injected with erythropoietin (rHuEPO) for 12 days (see col. 2 on page 2510).
Bartholomew is drawn to methods of treatment with human EPO to increase hematocrit levels (see abstract). Regarding claims 63 and 49, Bartholomew teaches that stem cells can be modified to produce EPO and that these stem cells secreting EPO can be administered to subjects for treatment (see abstract). Regarding claim 63, Bartholomew teaches that the treatment stem cells produced 183 to 712 IU of hEPO per 1,000,000 cells in culture prior to transplantation (see abstract). Regarding claim 63, Bartholomew teaches that the treatment administered intravenously (see col. 1 on page 1528).
A person of ordinary skill in the art would have had a reasonable expectation of success in combining Hedrick’s cells with EPO in vitro and implanting the combination because Hedrick’s treatment cells include stem cells, and Bartholomew teaches compositions of EPO and stem cells that are useful for treatments. Additionally, Galeano establishes that isolated EPO can be administered, and therefore Galeano’s isolated EPO could be added to Hedrick’s treatment so a transgene does not have to be used. The skilled artisan would have been motivated to treat Hedrick’s cells with EPO in vitro and administer the combination because Hedrick teaches administration of cells that included angiogenic factors, and specifically EPO, results in better graft retention. Furthermore, the skilled artisan would have also been motivated to treat Hedrick’s cells with EPO in vitro because Bartholomew compositions of EPO and stem cells are useful for treatments. Additionally, Galeano establishes that isolated EPO can be administered, 
It would have been obvious to administer the fat cells and EPO intravenously. A person of ordinary skill in the art would have had a reasonable expectation of success in using a mixture intravenously because Galeano teaches that EPO can be injected and Bartholomew teaches that cells can be injected intravenously. The skilled artisan would have been motivated to intravenously inject the composition because it would all for the treatment to be administered using known methods of administration. 
	A person of ordinary skill in the art would have had a reasonable expectation of success in administering EPO to the subjects in Hedrick’s method receiving adipose tissue either before or after administration of the tissue because Galeano teaches EPO can be directly administered to subjects to increase angiogenesis and promote wound healing. The skilled artisan would have been motivated to administer EPO to the subjects in Hedrick’s method, before or after they receive the adipose tissue treatment because Hedrick teaches angiogenic factors such as EPO improve adipose tissue graft retention and therefore suggests they would be useful along with the adipose treatment.
Regarding the limitations of claim 63 and 65 wherein the EPO is administered before or after implantation, the M.P.E.P. § 2144 recites, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law…If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court.” In In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), the court found that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), the court found that selection of any prima facie obvious. Therefore, since the Applicant has not supplied any unexpected results, it is prima facie obvious to administer the erythropoietin before or after implantation of the adipose tissue.
Regarding claim 63, repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 66, 68, 70-71 and 73-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick et al (2005, U.S. PGPUB 2005/0025755) in view of Bartholomew et al (2001, Human Gene Therapy, 12(12): 1527-1541) and Galeano et al (2004, Diabetes, 53:2509–2517) as applied to claims 63-65, 67, 69, and 72 above, and further in view of Lue et al (U.S. PGPUB 20090304654; reference A).
The teachings of Hedrick in view of Bartholomew and Galeano are discussed and relied upon above.
Hedrick does not teach that the treatment composition further comprises a carbohydrate or an amino acid.
Regarding claims 66, 68, 70-71 and 73-78, Lue teaches that suitable carries for transplant treatments of cells from fat tissue include ions, amino acids and carbohydrates (see paragraphs [0072]-[0076]).
It would have been obvious to combine Hedrick in view of Bartholomew and Galeano with Lue to including other known useful carriers in Hedrick’s wound healing composition. A person of ordinary skill in the art would have had a reasonable expectation of success in 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant highlights the new limitations wherein the composition further comprises ions, amino acids and/or carbohydrates, and alleges these limitations are not taught by the cited references. However, as stated above, the primary reference Hedrick teaches that the fat cells are administered with PBS, and PBS reads on “ion”. Furthermore, as stated above, the newly cited Lue teaches that suitable carries for transplant treatments of cells from fat tissue include ions, amino acids and carbohydrates, and therefore Lue renders it obvious to include these in Hedrick’s treatment composition. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653